Exhibit 10.53

This Employment Agreement (this “Agreement”) is entered into between Sequenom,
Inc. a Delaware corporation (the “Company”) and Harry F. Hixson, Jr. Ph.D.
(“Employee”), on March, 13, 2010. In consideration of, and as a condition of
Employee’s employment by the Company, and of the compensation to be paid to
Employee by the Company, and in recognition of the fact that Employee will have
access to the Company’s confidential, proprietary, and trade secret information,
the Company and Employee agrees to the terms and conditions set forth in this
Agreement as follows:

1. Employment. Director.

1.1 Employment. Effective as of September 28, 2009, Employee will be employed by
the Company as its Chief Executive Officer. Employee agrees that Employee’s
employment with the Company is on an at-will basis, is for no specified term and
may be terminated by the Company at any time, with or without Cause, and with or
without notice. Employee may terminate employment with the Company at any time
for any reason upon written notice as provided in Section 9 of this Agreement.
Employee understands and agrees that the nature of Employee’s employment
relationship with the Company cannot be changed or modified except by a written
agreement signed by the Lead Director of the Board of Directors of the Company
(the “Board”).

1.2 Director. This Agreement is intended only to cover the terms and conditions
of Employee’s employment with the Company. The extent and terms of Employee’s
service as a member and Chairman of the Board of Directors are not affected by
this Agreement.

1.3 Duties of Employee. Employee shall report to the Board. Employee shall have
overall responsibility for the management, direction, and operations of the
Company. Employee shall perform such other duties and have such other
responsibilities as may be assigned to Employee from time to time by the Board.

2. Loyalty. As long as Employee is employed by the Company, Employee shall
devote full time and efforts to the Company and shall not, without the Company’s
prior express written consent, engage directly or indirectly in any employment,
consulting or business activity other than for the Company. Notwithstanding the
foregoing, the Company agrees that Employee may continue to provide services as
an employee of BrainCells Inc. through December 31, 2010, as a member of the
board of directors of Arena Pharmaceuticals, Infinity Pharmaceuticals, NovaBay
Pharmaceuticals, and BrainCells Inc., and as a member of the San Diego Opera
Board of Directors and the Board of Directors of the San Diego-Imperial Council,
Boy Scouts of America; provided that such outside services do not in Sequenom’s
judgment interfere with Employee’s obligation to provide full time service to
Sequenom as an executive and director. Employee may not accept any additional
director, employment, consultant or other outside service, or any extension of
any existing service, without seeking and obtaining approval from the
Compensation Committee after providing the chair with all material information
regarding the proposed new or extended service. Employee will refer to the
Company all genetic analysis and molecular diagnostic corporate opportunities
Employee learns of as a result of service as an employee of the Company.



--------------------------------------------------------------------------------

3. Compensation and Benefits.

3.1 Salary. Employee’s annual base salary shall be $475,000, less standard
deductions and withholdings, payable in accordance with the Company’s standard
payroll policy. Such base salary may be increased, subject to approval by the
Compensation Committee of the Board.

3.2 Bonus. Employee shall be eligible for an annual performance bonus of up to
50% of Employee’s applicable annual base salary (the “Target Bonus”), less
standard deductions and withholdings. The amount of the bonus, if any, will be
determined by the Company’s and Employee’s performance against specific
measurable corporate and personal goals established annually by the Compensation
Committee of the Board. The Target Bonus shall be paid during the first quarter
of the calendar year that follows the calendar year for which it was earned. For
2009, Employee shall receive a pro-rated annual bonus of $59,375 provided he is
serving as Chief Executive as of December 31, 2009.

3.3 Stock Options. On October 21, 2009, the Company granted to Employee two
stock options to purchase an aggregate of 375,000 shares of the common stock of
the Company, $0.001 par value per share (the “Common Stock”). The exercise price
for both stock options was equal to the fair market value of the Common Stock on
October 21, 2009, as determined by the Board. Both stock options have a 10 year
term and become exercisable or “vest” in 12 equal monthly installments, in the
case of the first option to purchase 187,500 shares of Common Stock, commencing
on September 28, 2009 and for so long as Employee continues to provide services
to the Company as an employee, director or consultant and, in the case of the
second option to purchase 187,500 shares of Common Stock, commencing on
September 28, 2010 and for so long as Employee serves as Chief Executive
Officer. Employee will be permitted to exercise both stock options for up to one
year following termination of his employment or services by the Company (but in
any event no later than the end of the maximum permitted term of the options).
The other terms and conditions of the stock options are as set forth in the
individual stock option agreements, which shall be the Company’s standard form
of option agreement and consistent with its 2006 Equity Incentive Plan (the
“Equity Incentive Plan”).

3.4 Contingent Stock Option. On or as soon as practicable after September 28,
2010, the Company shall grant to Employee pursuant to the Equity Incentive Plan
an additional stock option to purchase that number of shares of Common Stock
equal to the difference between 187,500 and the number determined by multiplying
the fully diluted shares of the Company outstanding on the grant date by the
percentage that 187,500 shares represented of the fully diluted shares of the
Company outstanding on October 21, 2009. Such additional stock option, if
granted, shall have an exercise price equal to the fair market value of the
Common Stock on the grant date, as determined by the Board. Such additional
stock option, if granted, shall have a 10 year term and shall be fully vested on
the grant date. In addition, Employee will be permitted to exercise such stock
option for up to one year following termination of his employment or services by
the Company (but in any event no later than the end of the maximum permitted
term of the option). The other terms and conditions of the stock option shall be
governed by the Equity Incentive Plan and the individual stock option agreement.

3.5 Restricted Stock Award. Employee was granted restricted stock units (“RSUs”)
covering 225,000 shares of Common Stock, which shall vest upon the achievement
of specific performance-based milestones established by the Board, consistent
with those established for other employees of the Company. The RSUs shall
continue to vest for so long as Employee continues to provide services to the
Company as an employee, director or consultant. The other terms and conditions
of such RSUs shall be governed by the Equity Incentive Plan and the individual
restricted stock unit agreement or such other documentation as shall be approved
and adopted by the Board to evidence such RSUs.



--------------------------------------------------------------------------------

3.6 Change in Control Plan. Employee shall be an eligible “Participant” in the
Company’s Change in Control Severance Benefit Plan (the “Change in Control
Plan”).

3.7. Other Benefits. Employee shall be entitled to participate in such employee
benefit plans and to receive such other fringe benefits as are customarily
afforded the Company’s employees and executives. Employee understands that,
except when prohibited by applicable law, the Company’s employee benefit plans
and fringe benefits, including the Equity Incentive Plan, may be amended,
enlarged, diminished or terminated by the Company from time to time, in its sole
discretion.

3.8 Expense Reimbursement. Upon submission of itemized expense statements in the
manner specified by the Company, the Company will pay Employee’s reasonable
travel and other reasonable business expenses incurred by Employee in the
furtherance of and in connection with Employee’s employment hereunder, provided
that Employee submits receipts or other documentation for such expenses no later
than ninety (90) days after incurring such expenses. The Company shall reimburse
all such eligible expenses promptly, but in no event later than ninety
(90) after receiving such documentation.

4. Employee’s Performance.

4.1 Rules, Procedures and Standards. Employee shall use best efforts to perform
assigned duties diligently, loyally, conscientiously, and with reasonable skill,
and shall comply with all rules, procedures and standards promulgated from time
to time by the Company. Among such rules, procedures and standards are those
governing ethical and other professional standards for dealing with customers,
government agencies, vendors, competitors, consultants, fellow employees, and
the public-at-large; security provisions designed to protect the Company’s
property and the personal security of the Company’s employees; rules respecting
attendance, punctuality, and hours of work; and, rules and procedures designed
to protect the confidentiality of the Company’s proprietary and trade secret
information. The Company agrees to make reasonable efforts to inform Employee of
such rules, standards and procedures as are in effect from time to time.

4.2 Employee Handbook. The employment relationship between the Company and
Employee shall be governed by the policies and practices established by the
Company and the Board. Employee will acknowledge in writing that he has read the
Company’s Employee Handbook, which will govern the terms and conditions of his
employment with the Company, along with this Agreement. In the event that the
terms of this Agreement differ from or are in conflict with the Company’s
policies or practices or the Company’s Employee Handbook, this Agreement shall
control.

4.3 Additional Representations. Employee hereby represents and warrants that
(i) Employee has the full right to enter into this Agreement and perform the
services required of hereunder, without any restriction whatsoever, and (ii) in
the course of performing services hereunder, Employee will not violate the terms
or conditions of any agreement between Employee and any third party. It is the
understanding of both the Company and Employee that Employee shall not divulge
to the Company or any of its subsidiaries any confidential information or trade
secrets belonging to others, including Employee’s former employers, nor shall
the Company or any of its affiliates seek to elicit from Employee any such
information. Consistent with the foregoing, Employee shall not provide to the
Company or any of its affiliates, and the Company and its affiliates shall not
request, any documents or copies of documents containing such information.



--------------------------------------------------------------------------------

5. The Company’s Management Rights. The Company retains its full management
prerogatives and discretion to manage and direct its business affairs, including
the adoption, amendment or modification of research, development, production or
marketing decisions as it sees fit, notwithstanding any individual interest in,
or expectation, Employee may have regarding a particular business program or
product.

6. Nondisclosure of Confidential, Proprietary or Trade Secret Information. As a
condition of continued employment, Employee agrees to continue to abide by the
Proprietary Information and Inventions Agreement previously entered into in
conjunction with the Prior Agreement (the “Inventions Agreement”). The
termination of employment shall not release Employee from Employee’s obligations
under the Inventions Agreement or as established by applicable laws or the
Company’s policies.

7. No Solicitation of Customers or Employees. Employee acknowledges that the
Company has invested substantial time, effort and expense in compiling its
confidential, proprietary and trade secret information and in assembling its
present staff of personnel. In order to protect the business value of the
Company’s confidential, proprietary and trade secret information, during
Employee’s employment with the Company and for one year immediately following
the termination of that employment with the Company:

(a) Employee agrees that information regarding all customers and all prospective
customers of the Company, including information about customer personnel,
technical needs and preferences, financial matters and future plans, of which
Employee learns during Employee’s employment with the Company, may constitute
“Proprietary Information” of the Company as defined in the Inventions Agreement.

(b) Employee agrees not to, directly or indirectly, induce or solicit any of the
Company’s employees to leave their employment with the Company.

8. Return of Property. Upon the termination of Employee’s employment with the
Company or at any other time upon request of the Company, Employee shall
promptly return any and all customer or prospective customer lists, other
customer or prospective customer information or related materials, formulas,
computer data and programs, specifications, drawings, blueprints, data storage
devices, reproductions, sketches, notes, memoranda, reports, records, proposals,
business plans, or copies of them, other documents, materials, tools, equipment,
and all other property belonging to the Company or its customers which Employee
then possesses. Employee further agrees, that upon termination of his
employment, Employee shall not take any documents or data of any description
containing or pertaining to the Company’s Proprietary Information or Inventions,
as those terms are defined in the Inventions Agreement. Upon leaving the
Company’s employment, Employee agrees to sign a Termination Certificate
confirming that Employee has complied with the requirements of this Section 8
and that Employee is aware that certain restrictions imposed by this Agreement
continue after termination of Employee’s employment. Employee further
understands that Employee’s continuing obligations under the Inventions
Agreement will continue even if Employee does not sign a Termination
Certificate.

9. Termination. Employment under this agreement is terminable at the will of the
Board, with or without cause or notice, or by Employee upon giving the Board
four weeks advanced notice of his resignation of employment.



--------------------------------------------------------------------------------

10. Payment after Termination.

10.1 Effect of Termination. Following termination of Employee’s employment, all
payments and benefits provided to Employee under this Agreement shall cease as
of the date of such termination, except as otherwise provided herein.

10.2 Payment upon Termination. In the event Employee’s employment is terminated
by the Company or by Employee pursuant to Section 9, Employee shall receive the
following payments and rights upon termination:

(a) Accrued but unpaid salary;

(b) Accrued but unused vacation pay;

(c) If Employee elects continued coverage under COBRA, Company will pay
Employee’s health insurance premiums for Employee and Employee’s family for a
period of 90 days from the effective date of Employee’s termination of
employment with the Company, to the same extent the Company paid those premiums
at the time of termination.

(d) A proration of any Target Bonus determined by the Company to be appropriate
for Employee after completion of the entire Target Bonus year, prorated in the
discretion of the company taking into account the period of Employee’s service
during the computation period and the contributions made by the Employee to
achieving Target Bonus objectives.

10.3. Relationship to Other Agreements. Unless modified herein, any rights
Employee has under the Company’s Amended and Restated Change in Control
Severance Benefit Plan or Equity Incentive Plan are not affected by this
Agreement.

10.4. Consulting After Termination. In the event Employee continues to be a
member of the Company’s Board of Directors after the time Employee’s employment
as Chief Executive Officer is terminated by the Company or by Employee pursuant
to Section 9, and the Company shall have need for consultation and services from
Employee during a transition period beyond the normal duties of a member of the
Board of Directors, Company and Employee may agree to a contract for continued
service by Employee as a consultant to the Company to perform such services, at
a per diem rate equal to a proration of employee’s last salary with the Company.
The amount and duration of the requested consulting services rests in the sole
discretion of the Company.

11. Arbitration. The Company and Employee agree that any controversy or claim
arising out of or relating to this Agreement or the Company’s employment of
Employee (including, but not limited to claims arising under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the California Fair Employment and Housing Act,
the California Labor Code, the California Constitution or any other federal,
state or local statutes or common law) or any dispute arising out of the
interpretation or application of this Agreement that the Company and Employee
are unable to resolve shall be finally resolved and settled exclusively by
arbitration in San Diego, California by a single arbitrator who is mutually
selected by the Company and Employee. If the Company and Employee cannot agree
upon an arbitrator, then each party shall choose its own independent
representative and those independent representatives shall in turn choose the
single arbitrator within 30 days of the date of the selection of the first
independent representative.



--------------------------------------------------------------------------------

12. Miscellaneous.

12.1 Entire Agreement. This Agreement together with the Inventions Agreement and
the Employee Handbook represent the Company’s and Employee’s entire
understanding with respect to the subject matter contained herein and therein
and supersedes the Prior Agreement and all other previous understandings,
written or oral between the Company and Employee concerning the subject matters
of this Agreement, the Inventions Agreement and the Employee Handbook. This
Agreement may be amended or modified only with the signed written consent of
both the Company and Employee. No oral waiver, amendment or modification shall
be effective under any circumstances whatsoever.

12.2 Survival. The Inventions Agreement and Sections 7, 8, 9, 11, 12, 13 and 14
of this Agreement shall remain in effect after the termination of Employee’s
employment by the Company, regardless of the reason the employment relationship
ends.

12.3 Assignment and Binding Effect. This Agreement shall be binding upon and
inure to the benefit of Employee and Employee’s heirs, executors, personal
representatives, assigns, administrators and legal representatives. Because of
the unique and personal nature of Employee’s duties under this Agreement,
neither this Agreement nor any rights or obligations under this Agreement shall
be assignable by Employee. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors, assigns and legal representatives.

12.4 Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

12.5 Injunctive Relief. Employee recognizes that money damages alone would not
adequately compensate the Company in event of any breach by Employee of
Section 6, 7 or 8 or any provision of the Inventions Agreement. Therefore,
Employee agrees that, in addition to all other remedies available to the Company
at law, in equity, or otherwise, the Company shall be entitled to seek
injunctive relief to restrain any breach of said Sections and to enforce the
provisions hereof, without showing or proving any actual damage to the Company
or posting any bond.

12.6 Non-Waiver. No failure by either party to insist upon strict compliance
with any of the terms, covenants, or conditions hereof, and no delay or omission
by either party in exercising any right under this Agreement, will operate as a
waiver of such terms, covenants, conditions or rights. A waiver or consent given
by a party on any one occasion is effective only in that instance and will not
be construed as a bar to or waiver of any right on any other occasion.

12.7 Governing Law. Venue. This Agreement shall be governed in all respects by
the laws of the United States of America and by the laws of the State of
California. The parties agree that the venue for any dispute under this
Agreement will be San Diego California, whether in a court of law or before an
arbitrator, as provided herein. The Company and Employee severally recognize and
consent to the jurisdiction over each of them by the courts of the state of
California.



--------------------------------------------------------------------------------

12.8 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(iv) by certified or registered mail, return receipt requested, upon
verification of receipt. Notices to Employee shall be sent to the last known
address in the Company’s records or such other address as Employee may specify
in writing. Notices to the Company shall be sent to the Company’s Chief
Financial Officer or to such other representative of the Company as the Company
may specify in writing.

12.9 Advertising Waiver. Employee agrees to permit the Company and its
affiliates, and persons or other organizations authorized by the Company or any
of its affiliates, to use, publish and distribute advertising or sales
promotional literature concerning the products or services of the Company or any
of its affiliates, or the machinery and equipment used in the provision thereof,
in which Employee’s name or pictures of Employee taken in the course of
Employee’s provision of services to the Company or any of its affiliates,
appear. Employee hereby waives and releases any claim or right Employee may
otherwise have arising out of such use, publication or distribution.

12.10 Attorneys’ Fees. The Company agrees to reimburse Employee for up to $8,000
in attorneys’ fees incurred by Employee regarding preparation of this Agreement.

BY PLACING THEIR SIGNATURES HEREUNDER, EMPLOYEE AND THE COMPANY ACKNOWLEDGE THAT
THEY HAVE READ ALL THE PROVISIONS OF THIS AGREEMENT AND THAT THEY AGREE TO ALL
OF ITS TERMS.

 

    EMPLOYEE: Date: March 13, 2010          

/s/ Harry F. Hixson, Jr.,

    Harry F. Hixson, Jr. Ph.D.

 

Date: March 13, 2010     SEQUENOM, INC.     By:  

/s/ Richard A. Lerner, M.D.

      Richard A. Lerner, M.D.       Lead Director of the Board of Directors